FILED
                            NOT FOR PUBLICATION                             MAY 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS



                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50548

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00923-SJO

  v.
                                                 MEMORANDUM *
DARRIN DENT, a.k.a. Bo, a.k.a. Darren
Dent, a.k.a. Darrin Lanail Dent, a.k.a.
Darrin Lynell Dent, a.k.a. Darryl Dent,
a.k.a. Danny Madison Hill, a.k.a. Darren
Mejesse Hill, a.k.a. Darrin Hill, a.k.a. D.
Madison, a.k.a. Dennis Madison, a.k.a.
Anthony Madra, a.k.a. Keno Peoples,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Darrin Dent appeals from the district court’s judgment and challenges two


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
conditions of supervised release imposed as part of his sentence imposed following

his guilty-plea conviction for conspiracy to possess with intent to distribute a

controlled substance, in violation of 21 U.S.C. § 846. We have jurisdiction under

28 U.S.C. § 1291. We review the legality of a sentence de novo, see United States

v. Napier, 463 F.3d 1040, 1042 (9th Cir. 2006), and we affirm.

      Dent contends that two special conditions of supervised release included in

the written judgment must be modified or stricken because they were not included

in the oral pronouncement of sentencing. We disagree. The written judgment

controls because it did not add any substantive conditions to Dent’s sentence that

went beyond what Dent and his counsel could have anticipated from the court’s

statements at the sentencing hearing. See id. at 1043.

      AFFIRMED.




                                           2                                       11-50548